DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 07/11/2022 has been entered. 
Claims 1, 2, 5, 7, 10 and 15 have been amended.
Claims 16, 17 and 18 have been canceled. 
Claims 1-15 remain pending in the application.

Response to Arguments
Applicant’s amendment have overcome the objections to the claims and specification pre previously set forth in the Non-final office action mailed on 06/15/2022. Therefore, the objections have been withdrawn.
Applicant’s filing of a translation for the foreign priority application, CN 201610839140.7, have overcome the 35 U.S.C 102 and 35 U.S.C 103 rejections previously set forth in the Non-final office action mailed on 06/15/2022. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see page 9 and 10, filed 07/11/2022, with respect to 112 (b) rejections have been fully considered but are not persuasive. 
Applicant;’ states “In the related art, it is generally recognized that a weak hash function allows somebody to easily take a document and modify it to have a desired (weak) hash value using an algorithm or program, while a strong hash functions do not allow modification of a document to have the desired (strong) hash value, except through brute force modifications to the document. In the patent literature, “strong hash function” and “weak hash function” are widely used in disclosures and claims in the technology area related to the present application.”
In response to applicant argument that the terms “weak hash function” and “strong hash function” are widely used in the disclosures and in the technology area and that a weak hash function allows easy modification of a document while a strong hash function needs a brute force modification:
MPEP section 2173.05(b) discloses instanced of use of terminology in claims that can render the claim indefinite.  Section 2173.05(b), I states that a rejection of a claim for indefiniteness is proper if the scope of the term is not understood when read in light of the specification. 
The terms “weak hash” and “strong hash” are not clearly differentiated in the specification. There is not description on the specification that draws a line between what makes a function weak and strong, since the arguments presented by the applicant are based on the same relative premise that something weak is that it is “weak” and something strong it is strong. 
Furthermore, Section 2173.05(b), II states that a rejection of a claim for indefiniteness is proper if the claim refers to an object that is variable. Applicant’s amended language now includes, The terms “weak hash function” and “Strong hash function” which are variable since the standard of hash functions changes over time with the advancement of technology, what was once considered a “Strong hash function” might be considered “weak hash function” now or in the future. Therefore, the terms “weak hash function” and “Strong hash function” are variable and renders the claims indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “strong hash state”, “weak hash state”, “strong hash function” and “weak hash function” in claims 1 and 15 are relative term which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “weak hash function” and “Strong hash function” are variable since the standard of hash functions changes over time with the advancement of technology, what was once considered a “Strong hash function” might be considered “weak hash function” now or in the future. Therefore, the terms “weak hash function” and “Strong hash function” are variable and renders the claims indefinite. When relative terms are used in claims wherein the improvement over the prior art rests entirely upon size or weight of an element in a combination of elements, the adequacy of the disclosure of a standard is of greater criticality.
The terms “weak hash function” and “Strong hash function” which are variable since the standard of hash functions changes over time with the advancement of technology, what was once considered a “Strong hash function” might be considered “weak hash function” now or in the future. Therefore, the terms “weak hash function” and “Strong hash function” are variable and renders the claims indefinite.
The examiner recommends to amend the claim language to incorporate the specific hash function (if any) disclosed in the specification to would make definite the function. 
Claims 2-14 are rejected since they depend on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawit Woldemariam whose telephone number is (571)272-2560. The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado, can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Dawit Woldemariam/
Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496